Citation Nr: 0218115	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-12 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension and 
hypertrophic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Steven Hubbard


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection 
for hypertension and hypertrophic cardiomyopathy.

A hearing was held on July 25, 2002, in Seattle, 
Washington, before Wayne Braeuer, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002) and 
who is rendering the determination in this case.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 1991 & Supp 2002).  Under this law, 
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the decision below, 
the Board has granted the veteran's claim for service 
connection for both hypertension and hypertrophic 
cardiomyopathy, and therefore the benefits sought on 
appeal have been granted in full.  Accordingly, regardless 
of whether the requirements of the VCAA have been met in 
this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  Hypertension began during military service.

2.  Hypertrophic cardiomyopathy was caused by 
hypertension.
CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service, 
and service connection is therefore warranted for 
hypertension in this case.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(b), (d) 
(2002).

2.  Hypertrophic cardiomyopathy is the proximate result of 
service-connected hypertension, and service connection for 
hypertrophic cardiomyopathy is therefore warranted in this 
case on a secondary basis.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability on 
a direct basis where a current disability exists and that 
disability either had its onset in service or is the 
result of a disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Thus, establishing service 
connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists 
and (2) that the current disability either (a) proximately 
resulted from or (3) that a degree of the current 
disability (b)  proximately resulted from aggravation by a 
service-connected disability.

With chronic disease shown as such in service (or within 
the presumptive period under section 3.307 of VA 
regulations) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Id.

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Id.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran seeks service connection for 
hypertension and hypertrophic cardiomyopathy.  He argues 
for service connection for hypertension on a direct basis; 
that is, he contends that hypertension had its onset in 
service.  He argues for service connection for 
hypertrophic cardiomyopathy on a secondary basis as a 
disability which is the proximate result of hypertension.  

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  
Various criteria for its threshold have been suggested, 
ranging from 140 systolic (the top or first number of the 
blood pressure reading, e.g., "140"/90) and 90 diastolic 
(the bottom or second number, e.g., 140/"90") to as high 
as 200 systolic and 110 diastolic.  Id.  There is medical 
evidence in the claims file showing that the veteran 
currently has hypertension, and that matter is not in 
dispute in this case.  The issue in the case is whether 
hypertension had its onset in service.

Service medical records do not show a diagnosis of 
hypertension.  A blood pressure reading on the January 
1966 pre-induction examination was 138/70.  On the 
December 1967 separation examination, a blood pressure 
reading was 114/70.  The veteran was seen for neurological 
consultations in December 1967and January 1968 in 
connection with complaints of headaches.  On one of these 
reports, dated in December 1967, a blood pressure reading 
of 148/84 in the right arm and of 158/84 in the left arm 
was noted on physical examination.

A December 1974 VA medical record reflected a blood 
pressure reading of 180/100.  Other medical records in the 
claims file, both private and VA, reflect many blood 
pressure readings between February 1979 and September 
1998.  The range for systolic readings was 118 to 180 and 
for diastolic, 78 to 100.

Medical opinions are of record addressing the question of 
whether hypertension had its onset in service.  In 
addition, the veteran submitted two articles from medical 
journals in June 2000, in which he highlighted certain 
portions which he obviously felt were relevant to his 
case.

A February 2000 opinion of Jean Weaver, M.D., noted in 
pertinent part as follows:

The veteran had a single elevated 
[blood pressure reading] in 
service . . . at the time of a 
neurological evaluation . . . .  His 
other recorded [blood pressure 
readings] in service are normal.  He 
indicates he started treatment for 
hypertension in 1996.  According to 
Merck 16th ed[ition], p. 417, 1992, the 
diagnosis of hypertension depends on 
demonstrating that systolic and (or) 
diastolic [blood pressure readings] are 
usually but not always elevated.  A 
single episode of elevated [blood 
pressure] at the time of a stressful 
neurological evaluation is not 
sufficient or convincing evidence of 
hypertension incurred in service.  The 
lack of need for antihypertensive 
medication until the 1990s does not 
lend any support to a diagnosis of 
hypertension 30 years prior without 
interim treatment.  It is medically not 
at all probable that [the veteran] had 
hypertension incurred in service.

The June 2000 medical report of Michael A. Bean, M.D., 
reflects that he disagreed with Dr. Weaver's findings.  He 
noted based on his review of the records, for example, 
that Dr. Weaver stated "that treatment for hypertension 
did not start until 1996 when in fact it started in 1981 
at Skagit Valley Medical Center after a diagnosis of 
labile hypertension was made there in 1979."  (Labile or 
borderline hypertension is a condition in which the 
arterial blood pressure is sometimes within the 
normotensive range and sometimes within the hypertensive 
range.  Dorland's at 801.)  Dr. Bean also disagreed with 
Dr. Weaver's assessment that one elevated blood pressure 
reading that the veteran had in service "was probably 
elevated because it came during a potentially stressful 
neurologic exam".  He noted that that reading was the 
second and last reading that the veteran had had in 
service and that "it occurred 10 days before you had the 
'stressful' neurologic exam . . . ."  He felt that there 
should have been followup examinations in service to rule 
out hypertension.  He stated his conclusion as follows:

I believe you have made a strong case 
that you probably developed the first 
signs of labile hypertension in the 
military service since the Army did not 
rule out hypertension with additional 
[blood pressure] readings after the 
elevated reading[;] thus, the VA should 
presume the same in hindsight.  

In an October 2000 report, Douglas K. Stewart, M.D., 
stated the following with regard to whether hypertension 
had its onset in service:  "Because of the lack of 
adequate follow up, i.e., additional blood pressure 
recordings, it is possible that his hypertension began 
during his military service."

In a September 2001 report which including a summary of 
pertinent medical evidence in the claims file, Stephen 
Hubbard, M.D., noted in pertinent part as follows:

I have determined that it is more than 
likely that [the veteran] had labile 
hypertension at the time he was in the 
service. . . .

. . . 

Although initially labile, it 
ultimately became constant. . . .  The 
natural history of hypertension 
frequently is just this pattern:  It 
begins with occasional [blood pressure 
readings] above the normal range for 
the patient's age (which 154/84 
definitely is for a 24 year old 
otherwise healthy man), remains labile 
for some time and ultimately becomes 
fixed.  Systolic hypertension is often 
seen as the first manifestation of the 
disease, as it was here. . . .  I 
believe that [the veteran's] 
hypertension first manifested itself 
while he was in the Army, as evidenced 
by his [blood pressure reading] of 22 
Dec 67.  It had never been present 
before, and it has become chronic in 
the time since.  It is illogical to 
assume that his hypertensive reading 
was a fluke and unrelated to his 
subsequent disease.  More likely is 
that it was an unrecognized and 
untreated abnormality which should have 
been further evaluated and treated when 
he was in the Army.  Unfortunately, 
this was all too common at the time, 
and underdiagnosis and undertreatment 
of hypertension is still a major health 
problem in America. . . .  I strongly 
disagree with Dr. Weaver's contention 
that his hypertension is unrelated to 
the findings he had while in the 
Army. . . .

At the hearing before the Board in July 2002, Dr. Hubbard 
corrected a few minor mistakes in his earlier written 
report which he noticed when he reviewed it again against 
the evidence in the claims file, and he reiterated the 
explanation for his conclusions as documented in his 
written report.  He testified that he stood by his 
conclusions as articulated in his written report.  See 
Board Hearing Transcript at 4.

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection 
of any material evidence favorable to the veteran.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon 
v. Derwinski, 2 Vet. App. 621, 622 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991); Ohland v. 
Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt is given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Gilbert, 
1 Vet. App. at 57.

All four physicians who have rendered opinions in this 
case have shown in their statements and reports that they 
reviewed the pertinent medical evidence of record and, 
although the conclusions they have reached may differ, 
their summaries of the evidence are, for the most part, 
accurate when compared to the medical documents themselves 
which are in the claims file.  However, the Board notes 
that Dr. Bean was correct in noting that the veteran was 
started on antihypertensive medication as early as 1981, 
not in 1996 as Dr. Weaver reported.  A medical record 
dated in March 1981 from Skagit Valley Medical Center, 
which was first received by the RO in April 1999 in a thin 
binder of documents compiled by the veteran, reflected a 
diagnosis of hypertension, mild, labile, probably 
essential, and showed that the veteran would be started on 
medication for the control of blood pressure.

Dr. Weaver's conclusion that "[i]t is medically not at all 
probable that [the veteran] had hypertension incurred in 
service" is the only medical opinion among four that bodes 
against the veteran's claim that hypertension had its 
onset in service.  The other three opinions are favorable 
to the veteran's claim, although the probative strength 
and persuasiveness of each of those items of evidence 
varies somewhat.  In assessing the probative value of the 
evidence overall, the Board must do more than merely 
"count up" the items of favorable and unfavorable 
evidence.  Rather, the Board is required to examine the 
content of each item of evidence to evaluate the 
credibility and probative value of each, and then assess 
the weight and persuasiveness of the evidence overall.  
Several weak and unsupported medical opinions, even if 
favorable to the veteran, may not be sufficient to place 
the evidence in an approximate balance with unfavorable 
evidence when the favorable items are viewed in the 
context of one strongly supported, albeit unfavorable, 
medical conclusion.

The doctors in this case are in agreement that there were 
not enough blood pressure readings taken in service to 
form the basis for a conclusive or certain diagnosis of 
hypertension in service.  Dr. Stewart found, based on the 
available evidence, that it was "possible" that the 
veteran's hypertension began during military service.  
Drs. Bean and Hubbard both speak of "labile" hypertension 
in service.  Dr. Bean indicated that the veteran 
"probably" developed labile hypertension in service, and 
Dr. Hubbard stated that it was "more than likely" that the 
veteran had labile hypertension in service.  Dr. Hubbard 
stated that this hypertension in service became "chronic" 
in the time since service.

Although there is not evidence in this case either of 
"chronicity" in service or of a diagnosis of hypertension 
in service, the Board finds, for the following reasons, 
that the evidence is at least in approximate balance to 
allow service connection under applicable VA regulations.  
In this regard, the Board notes that, although service 
connection is certainly warranted under VA regulations 
where there is evidence of a chronic disease or of a 
certain diagnosis of a disease in service, the regulations 
do not necessarily preclude service connection for a 
disability where there is no such evidence.  Rather, the 
regulations provide that, where a condition is not shown 
to be chronic, evidence of continuity of symptomatology 
following service may be a sufficient basis on which to 
grant service connection for a disease.  38 C.F.R. 
§ 3.303(b).  In this case, the veteran provided medical 
reports reflecting numerous blood pressure readings in the 
years following service, the earliest dated in 1974, six 
years after discharge, the next five dated in 1979, 14 
blood pressure readings dated through the 1980s, and 
additional readings shown in the 1990s.  Based on this 
continuity of symptomatology, Dr. Hubbard determined that 
the labile hypertension shown in service was actually the 
beginning of a "chronic" condition, as shown by the 
evidence of continuity of symptomatology in the years 
following discharge.

Similarly, VA regulations do not necessarily preclude 
service connection where a diagnosis of a disease is first 
rendered after service rather than during service.  
Instead, the regulations specifically provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The Board finds Dr. 
Hubbard's analysis of the available evidence depicting the 
medical course of the veteran's hypertension to be 
particularly persuasive of service connection in this case 
even though hypertension was not diagnosed until after 
discharge from service.  Dr. Hubbard acknowledged that the 
service medical records were limited, but he viewed what 
was available in service in the broader context of the 
later evidence of record, and he supported his conclusions 
by explaining the nature of the usual course of the 
disease of hypertension:  "The natural history of 
hypertension frequently is just this pattern:  It begins 
with occasional [blood pressure readings] above the normal 
range . . . , remains labile for some time and ultimately 
becomes fixed."

In contrast, Dr. Weaver focused more on there being 
insufficient evidence on which to base a diagnosis, with 
certainty, of hypertension during service; however, as 
noted above, the regulations governing service connection 
do not require that a diagnosis necessarily be rendered in 
service or be rendered later based solely on review of the 
service medical records.  Moreover, Dr. Weaver's opinion 
is less persuasive than the those of the other doctors 
because, in reviewing the evidence of record, she 
erroneously thought that treatment with antihypertensive 
medication did not begin until the 1996, when actually 
medical records show the veteran began treatment fifteen 
years earlier in 1981.  In addition, the Board also finds 
persuasive Dr. Hubbard's explanation that hypertension 
was, at the time the veteran was in military service, 
often underdiagnosed and undertreated and that this 
remains a problem even today.  The statements of Drs. Bean 
and Stewart regarding the unfortunate absence of followup 
examinations in service support Dr. Hubbard's explanation 
that hypertension was and is commonly underdiagnosed and 
undertreated, and this explanation is further supported by 
the medical articles the veteran submitted, one of which, 
dated in 1999, stated in pertinent part,

Most patients currently have 
hypertensive disease of lesser severity 
and most of these people go either 
unrecognized, untreated or their blood 
pressures remain uncontrolled until the 
complications of the disease appear.  
Formerly, these patients were said to 
have "mild hypertension" because the 
severity of their disease was obviously 
far less than those patients who 
presented in large numbers with much 
more severe disease in the earlier 
years.

The consensus among Drs. Hubbard, Bean, and Stewart on 
this point, and the further support by the medical 
treatise evidence has persuaded the Board not to view the 
fact that the veteran did not begin treatment for 
hypertension until 1981, more than a decade after service, 
as evidence boding strongly against his claim for service 
connection for hypertension.  Instead, the Board finds 
convincing Dr. Hubbard's depiction of the natural history 
of the disease of hypertension and his explanation that 
this was the course that the disease took in this 
particular case.  The Board finds that the available 
documentary evidence in the case is in keeping with Dr. 
Hubbard's explanation that the veteran's high blood 
pressure reading in service was "more than likely" 
evidence of labile hypertension in service which developed 
into the "chronic" disease of hypertension thereafter.

For the reasons articulated above, the Board finds that 
the available documentary evidence; the statements of Drs. 
Hubbard, Bean, and Stewart; and the medical articles 
constitute evidence sufficiently probative of the onset of 
hypertension in service so that the positive evidence is 
at least in approximate balance with the negative evidence 
in this case.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 57.  Accordingly, the Board concludes that hypertension 
was incurred in active military service in this case, and 
service connection is warranted for it.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b), (d).

The remaining question is whether service connection is 
warranted for hypertrophic cardiomyopathy.  Dr. Weaver's 
opinion focused on the fact that there was no evidence in 
service of a heart disorder.  However, because Dr. Weaver 
concluded that hypertension was not incurred in service, 
she did not consider whether service-connected 
hypertension caused or aggravated hypertrophic 
cardiomyopathy.

The other physicians did make statements favorable to such 
a conclusion, however.  Dr. Bean, for example, stated in 
his letter to the veteran, "Obviously, 
undiagnosed/untreated labile hypertension would have had 
an adverse impact on the progression of your hypertrophic 
cardiomyopathy."  Dr. Stewart acknowledged that, in 
general "untreated blood pressure may lead to the 
development of hypertrophy in hypertrophic 
cardiomyopathy"; he noted that, in this particular case, 
"there were no measurements to determine the time or 
course of the hypertrophy . . . due to lack of adequate 
follow up of the initial high blood pressure reading."  
Dr. Hubbard's statement indicated that it was more 
probable than not that hypertension caused or exacerbated 
the hypertrophic cardiomyopathy:  "[Hypertension] is 
probably (on a more-likely-than-not basis) the cause of 
his cardiomyopathy or has exacerbated a 
coincidentally-occurring genetically-caused 
cardiomyopathy."  Based on these statements, the Board 
concludes that service connection is warranted for 
hypertrophic cardiomyopathy secondary to the 
service-connected hypertension.  38 C.F.R. § 3.310(a).  

However, the evidence is not clear whether the 
hypertension caused the disease or merely aggravated "a 
coincidentally-occurring genetically-caused" hypertrophic 
cardiomyopathy, a matter which may be significant for 
rating purposes because where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 
7 Vet. App. at 448.  In contrast, where a 
service-connected condition causes another condition, the 
full disabling manifestations of the secondary 
service-connected condition generally are considered in 
assigning a rating for that condition to the extent that 
they can be distinguished from the disabling effects of 
other service-connected disorders.  38 C.F.R. § 4.14.  
Because it is unclear from the medical evidence available 
in this case whether the hypertension caused or aggravated 
the hypertrophic cardiomyopathy, the Board will resolve 
this issue in favor of the veteran.  Accordingly, the 
Board finds that service-connected hypertension "caused", 
rather than aggravated, the hypertrophic cardiomyopathy, 
and service connection is granted on that basis.  
38 C.F.R. § 3.310(a).


ORDER

Service connection for hypertension and hypertrophic 
cardiomyopathy is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

